 


110 HRES 563 IH: Honoring the life and achievements of Ronald H. Brown and commending the example that he set for the African-American community.
U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 563 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2007 
Ms. Corrine Brown of Florida submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Honoring the life and achievements of Ronald H. Brown and commending the example that he set for the African-American community. 
 
 
Whereas Ronald H. Brown was an individual of global prominence, an advocate for United States business interests at home and overseas, and a pioneering figure in African-American history; 
Whereas Ronald H. Brown was born in Washington, DC, on August 1, 1941, and was raised in Harlem, New York; 
Whereas Ronald H. Brown attended Hunter College Elementary School and Rhodes Preparatory School in Manhattan, New York; 
Whereas, in 1962, Ronald H. Brown graduated from Middlebury College in Vermont and was the first African-American member of Sigma Phi Epsilon, a national men’s collegiate fraternity; 
Whereas Ronald H. Brown joined the Army after graduating from college, served in South Korea and Europe, and was honorably discharged in 1967; 
Whereas, in 1967, Ronald H. Brown joined the National Urban League, a prominent group advocating economic equality, and, in 1968, was promoted to Assistant Deputy Director of the National Urban League; 
Whereas, in 1970, Ronald H. Brown graduated from law school at St. John’s University, was promoted to Director of the Consumer Protection Project of the National Urban League, and was elected National Urban League District Leader in Mount Vernon, New York; 
Whereas Ronald H. Brown continued to serve the National Urban League as General Counsel in 1972, General Counsel and Director of Washington Operations in 1973, and Deputy Executive Director for Programs and Governmental Affairs in 1976; 
Whereas Ronald H. Brown worked as a deputy campaign manager for Senator Edward M. Kennedy, who sought the presidential nomination of the Democratic Party in 1979; 
Whereas, from 1981 to 1988, Ronald H. Brown worked at the Washington, DC, law firm of Patton, Boggs & Blow as a lawyer and lobbyist; 
Whereas Ronald H. Brown was selected by the Reverend Jesse L. Jackson to head the convention team of Rev. Jackson at the 1988 Democratic National Convention in Atlanta, Georgia; 
Whereas, in 1989, Ronald H. Brown was elected chairman of the Democratic National Committee, and his leadership was essential to the success of the 1992 Democratic National Convention and the first Presidential campaign of William J. Clinton; 
Whereas, in 1993, President Clinton appointed Ronald H. Brown to the position of Secretary of Commerce, making Ronald H. Brown the first African-American to hold this position; and 
Whereas, on April 3, 1996, Ronald H. Brown died in a plane crash in Croatia while on an official trade mission: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the dedication and devotion of Ronald H. Brown to public service; and 
(2)commends the actions and achievements of Ronald H. Brown and his inspiring example to the African-American community. 
 
